Title: To Benjamin Franklin from Louise-Geneviève Du Ponceau, 27 May 1783
From: Du Ponceau, Louise-Geneviève
To: Franklin, Benjamin


          
            Monsieur—
            a st martin ce 27 mai 1783
          
          Pardonnéz Monsieur a linquiétude d’unne soeur qui étan obligeè devivre è loigneè dun
            frére que jaisme ausi tantdrement [tendrement] ne peut supporter les riguer de la panse
            que par les nouvelle frécante quelle peut avoir en ètant privèe depuis 8 mois josse vous
            suplier monsieur de vouloir bien avoir la bontez de lui faire tenir la lètre que je pren
            la libertez dinsèrer dans la votre jes [j’ai] deja resantie tandefois les èfes de votre
            bienfésanse par selle que vous avez deja fait tenir tan a lun qua
              lostre que je me flatte encorre que si
            vous saviez de mon frère duponceau qui est sousècrétairre détat au dèpartement des
            afairre ètranjérre a philadelphie quelque nouvelle bonne ou mauvaisse votre charitez sétandrèt jus que en fairre
            donner a selle dont la reconnoisanse è Galle le profon respect avec lequell jés lonneur
            destre monsieur votre aubeisante servante
          
            Loüise Génevieve
              DUPONCEAU
          
         
          Addressed: pour monsieur de franklin
        